LMI AEROSPACE PROPRIETARY Management Presentation May 2011 LMI AEROSPACE PROPRIETARY 1 Safe Harbor Statements In addition to the Company’s past performance and other historical facts, this presentation contains certain forward-looking information, such as current expectations as to future performance and schedules. Such forward-looking information is based on management’s current assumptions and analysis, which are subject to numerous business risks and uncertainties, including risk and uncertainties that relate to acquisitions.There can be no assurance that these assumptions will prove to be accurate in the future.Actual results may differ from these forward-looking statements as a result of, among other things, the factors detailed from time to time in the Company’s filings with the Securities and Exchange Commission.Please refer to the Risk Factors contained in the Company’s annual report on Form 10-K for the year ended December 31, 2010. LMI AEROSPACE PROPRIETARY 2 Senior Management Lawrence E. Dickinson CFO & Secretary Ronald S. Saks CEO & Director >Chief Executive Officer of LMI since 1984 >Chief Financial Officer of LMI since 1993 LMI AEROSPACE PROPRIETARY 3 (1) Based on financials for the 12-month period ended December 31, 2010 Investment Highlights >Leading provider of design engineering services, structural assemblies, kits and components for aerospace and defense markets >Well-positioned on key programs with leading OEMs and Tier-1 market participants >Favorable long-term industry trends toward outsourcing engineering, production and assembly >Broad revenue / customer diversification(1) •33% services, 67% production and assembly •39% large commercial, 24% military, 30% regional and business >Growth strategy leverages existing programs, disciplined M&A approach and integrated design-build model >Experienced management team with an average of over 20 years’ experience and strong industry relationships LMI AEROSPACE PROPRIETARY 4 Operating Income(1) Revenue(1) Investment Highlights (continued) >Proven track record of financial performance >Overall 2011 Revenues are expected to be $259 - $271 million •Aerostructures: $175 - $181 million •Engineering Services: $84 - $90 million (US$ in millions) (1) 2011E reflects midpoint of Company guidance as of May 6, 2011 LMI AEROSPACE PROPRIETARY 6 Strong Relationships with OEMs & Tier 1s (1) Acquired by Triumph Group in 2010 LMI AEROSPACE PROPRIETARY 7 Strategic Initiatives >Achieve organic growth within our engineering and manufacturing businesses as well as through new design-build projects >Make project management expertise the cornerstone of our competitive advantage >Continue to diversify our customers across three major market sectors >Pursue strategic acquisitions to build critical mass and capabilities to win larger, more complex projects >Provide exemplary customer service >Target perfect quality and delivery performance >Implement global sourcing strategy to provide value to our customers >Continue to invest in training and development of our workforce Goal: Double our revenue by 2014 and maintain debt to equity ratio less than 1:1 LMI AEROSPACE PROPRIETARY 8 LMI Offers Full Lifecycle Support from Engineering & Design to Assembly & Manufacturing >Customer defines product or project requirements >Done together with customer >Time and materials billing >Testing on fixed price basis >Joint input between LMI and Customer >Quote in competition with others >Build to print >Long-term contracts with customers LMI AEROSPACE PROPRIETARY 9 Design-Build Strategy “We will provide integrated solutions to our aerospace customers through creative and value-driven engineering and manufacturing processes, throughout the product life cycle.” >LMI is positioned as a “turnkey” aerospace systems provider, capitalizing on the accelerating trend of OEMs outsourcing complex aircraft development projects >Technical leadership through over 300 highly skilled D3 engineers and 49 Intec technicians >New programs expected to require substantial annual investments in engineering and tooling >Continue to seek acquisitions to broaden capabilities and support production of larger, complex assemblies Select Customers LMI AEROSPACE PROPRIETARY 10 Mitsubishi Regional Jet Tailcone >MJET required a supplier with design, tooling and fabrication capabilities >Critical Design Review held in 4th quarter 2010 >1st unit to be delivered in 1st quarter 2012 >Engineering and tooling funded through milestone payments LMI AEROSPACE PROPRIETARY 11 Add New Programs and Market Share Gains >Pursue new programs with both new and existing customers •Add new programs across Commercial, Military, Regional and Business Jet sectors •Aerostructures and Engineering segments have consistently added 4-6 new major programs per year >New design-build programs expected to require substantial initial investments in engineering and tooling •Satisfy stringent ROI requirement >Potential long-term commitment of in-house design resources may be necessary LMI AEROSPACE PROPRIETARY 12 Growth through Acquisitions >Plan to acquire businesses with solid management teams and technical capabilities to continue expanding the complexity of our products •Composites and other non-metal products •High speed machining >Acquisition program from 1998 through 2009 resulted in 8 successfully acquired and integrated businesses •Broadened our breadth of engineering and manufacturing capabilities •Diversified our markets and programs served LMI AEROSPACE PROPRIETARY 13 FY 2010 Aerostructures Revenue - $149.0m Diversified Revenues Across Aerospace Sectors Disciplined diversification strategy designed to protect LMI from downturns in any single sector (1)Sector revenue breakdown based on financials for the 12-month period ended December 31, 2010 Eliminations for the 12-month period totaled $0.5 million and spread ratably across sector percentages FY 2010 Engineering Services Revenue - $74.4m FY 2evenue - $223.4m Regional and Business Jet Large Commercial Aircraft Military Aircraft Other (US$ in millions) (US$ in millions) (US$ in millions) LMI AEROSPACE PROPRIETARY 14 >Global GDP growth leading to increased air traffic volumes in domestic and international markets >OEMs have increased planned production rates (e.g. 737, 747, 777, 787, A320) >New fuel-efficient aircraft programs are gaining traction (e.g. 787, A350) with significant backlog >Rotorcraft demand driven by high utilization and aging fleet >Engineering services for military aircraft programs driven by upgrades, maintenance, modification and new aircraft development >Expectations for Sikorsky military helicopter deliveries to reach 210 units in 2012 >Business jet flight operations experienced double-digit growth for most of 2010 >High end large cabin market is showing signs of recovery >Large cabin Gulfstream deliveries expected to grow to 115 in 2013 from 75 in 2010 Military Aircraft Regional and Business Jet Focus on Diverse Markets Large Commercial Aircraft Gulfstream Large Cabin Deliveries Sikorsky Military Helicopter Deliveries Boeing Aircraft Deliveries Source: DoD, Industry and Wall Street research LMI AEROSPACE PROPRIETARY 15 LMI Programs Large Commercial Aircraft Military Aircraft Regional and Business Jet 767 Winglet Modification Boeing Structural Design 767 Tanker Sikorsky Cabin Assembly Fuselage Kit MJET >Wing/Wingbox Design >Fuselage/Empennage Design >Composite Design Expertise >Weight Improvement Studies >Tool Design and Fabrication >Rapid Prototyping and Test >Wing Skins and Components >Fuselage Skins and Components >Leading Edges >Winglet Leading Edge and Modification Kit >Structural Sheet Metal and Extruded Components >Detail Interior Components >Helicopter Components >Helicopter Assemblies >Housings and Assemblies for Gun Turrets >Avionics and Tactical Software Development >Winglet Design >Certification Planning and Support >Design for Manufacturing Cost Aerostructures Products Engineering Services G-650 G-550 Blackhawk Models CH-53K LMI Platform LMI AEROSPACE PROPRIETARY 16 History of Financial Success (US$ in millions) Revenue - Gross Profit Margin 23.6% - 24.7% SG&A - Interest Expense - Tax Rate 34% D&A, Stock Comp. (US$ in millions) Aerostructures Engineering Services Revenue $175.0-$181.0 $84.0-$90.0 Gross Profit Margin 26.5%-27.5% 17.5%-19.0% SG&A $26.0-$27.0 $7.8-$8.2 Guidance for 2011 Revenue(1) Operating Income(1) (US$ in millions) Segment Guidance for 2011 (1) 2011E reflects midpoint of Company guidance as of May 6, 2011 LMI AEROSPACE PROPRIETARY 17 >Significant liquidity •$80 million revolver with additional $40 million in an accordion feature •Focus on achieving significant free cash flow (1) 2011E reflects midpoint of Company guidance as of May 6, 2011.EBITDA equals operating income plus depreciation, amortization, stock compensation expense and goodwill impairment (2) $80 million capacity (3) Excludes capital leases and equipment notes 12/31/10 03/31/11 Cash & Equivalents Drawn revolver(2) - - Net Debt(3) Undrawn revolver(2) Strong Cash Generation EBITDA(1) Current Net Debt and Revolver Capacity (US$ in millions) LMI AEROSPACE PROPRIETARY 18 Investment Highlights >Leading provider of design engineering services, structural assemblies, kits and components for aerospace and defense markets >Well-positioned on key programs with leading OEMs and Tier-1 market participants >Favorable long-term industry trends toward outsourcing engineering, production and assembly >Broad revenue / customer diversification >Demonstrated track record of strong financial performance >Growth strategy leverages existing programs, disciplined M&A approach and integrated design-build model >Experienced management team with an average of over 20 years’ experience and strong industry relationships
